Exhibit 10.2


TALON THERAPEUTICS, INC.
2012 CHANGE OF CONTROL PAYMENT PLAN




SECTION 1.
INTRODUCTION
 
The Talon Therapeutics, Inc. Change of Control Payment Plan (the “Plan”) is
established effective February 17, 2012 (the “Effective Date”). The purpose of
the Plan is to provide for payments to certain eligible employees of Talon
Therapeutics, Inc. (the “Company”) in the event of a Change of Control (as such
term is defined below). Except as otherwise expressly provided herein, this Plan
shall supersede any change of control or severance benefit plan, policy, or
practice previously maintained by the Company, other than any individually
negotiated contract or agreement with the Company relating to change of control
benefits that is in effect on the effective date of a Change of Control (such
individually negotiated contract or agreement hereinafter referred to as an
“Individual Agreement”). In addition, this Plan shall not supersede any benefit
provided pursuant to an equity compensation or severance plan or program
maintained by the Company, including any benefit provided pursuant to the
Company’s 2003 Stock Option Plan, 2005 Stock Incentive Plan, 2005 Stock Purchase
Plan, 2010 Equity Incentive Plan and the 2012 Severance Benefits Plan.


SECTION 2.
DEFINITIONS
 
As used herein, the following terms shall have the meanings set forth below:


(a)     “Administrator” or “Plan Administrator” shall mean the Board, or any
committee of the Board authorized by the Board to administer the Plan, as the
case may be.  The Board may at any time administer the Plan, in whole or in
part, notwithstanding that the Board has previously authorized a committee to
act as Administrator of the Plan.
 
(b)     “Board” means the Board of Directors of the Company.
 
(c)     “Change of Control” shall mean the occurrence, in a single transaction
or in a series of related transactions, of any one or more of the following
events:
 
(i)     Any person, entity or group becomes the Owner, directly or indirectly,
of securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction.  Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur (A) on account of
the acquisition of securities of the Company by an investor, any affiliate
thereof or any other person, entity or group from the Company in a transaction
or series of related transactions the primary purpose of which is to obtain
financing for the Company through the issuance of equity securities or (B)
solely because the level of Ownership held by any person, entity or group (the
“Subject Person”) exceeds fifty percent (50%) of the outstanding voting
securities as a result of a repurchase or other acquisition of voting securities
by the Company reducing the number of shares outstanding, provided that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of voting securities by the Company, and after such
share acquisition, the Subject Person becomes the Owner of any additional voting
securities that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then outstanding voting securities Owned by the
Subject Person to more than fifty percent (50%), then a Change in Control shall
be deemed to occur;
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)     There is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of the Company immediately prior to such
transaction; or
 
(iii)     There is consummated a sale, lease, exclusive worldwide license or
other disposition of all or substantially all of the total gross value of the
consolidated assets of the Company and its subsidiaries, other than a sale,
lease, license or other disposition of all or substantially all of total gross
value of the consolidated assets of the Company and its subsidiaries to an
entity, more than fifty percent (50%) of the combined voting power of the voting
securities of which are Owned by stockholders of the Company in substantially
the same proportions as their Ownership of the outstanding voting securities of
the Company immediately prior to such sale, lease, license or other disposition
(for purposes of this Section 1(d)(iii), “gross value” means the value of the
assets of the Company or the value of the assets being disposed of, as the case
may be, determined without regard to any liabilities associated with such
assets).
 
For the avoidance of doubt, the term Change in Control shall not include a sale
of assets, merger or other transaction effected exclusively for the purpose of
changing the domicile of the Company.  To the extent required, the determination
of whether a Change of Control has occurred shall be made in accordance with
Internal Revenue Code Section 409A and the regulations, notices and other
guidance of general applicability issued thereunder.


(d)     “Change of Control Proceeds” shall mean, with respect to any Change of
Control and without duplication, all cash and the fair market value on the
effective date of the Change of Control, as determined in good faith by the
Board, of all other property actually paid, directly or indirectly, by a third
party or the Company to the Company’s stockholders (or to the Company in the
case of a Change of Control structured as an asset sale or similar transaction)
in consideration for their shares of capital stock or equity-linked securities
(e.g., warrants and options) held by the Company’s stockholders or holders of
equity-linked securities (or in consideration of the assets of the Company in
the case of a Change of Control structured as an asset sale or similar
transaction), but expressly excluding amounts payable to financial brokers or
advisors in connection with any Change of Control or any other legal,
accounting, investment banking, advisory or other third party fees or costs
incurred by the Company or its affiliates in connection with the Change of
Control. The application of this Plan to amounts described in the preceding
sentence that are paid from escrow or pursuant to earn-out or other
contingencies that may be established in connection with the negotiations
pursuant to which the Change of Control occurs shall be determined at a future
date in the sole discretion of the Board, recognizing that it is the Board’s
present intention to apply the Plan to such amounts in the same manner as it
applies to amounts payable immediately upon the effective date of the Change of
Control, subject, however, to the requirements for either compliance with or
exemption from Section 409A of the Code. For avoidance of doubt, Change of
Control Proceeds shall not include (i) any amounts payable in cash or other
consideration under consulting, employment or other arrangements between any
acquirer and any employee, former employee, director or consultant of the
Company or any of its affiliates for services rendered or to be rendered after
the Change of Control or (ii) the value of any Company debt repaid or assumed by
the acquirer in connection with the Change of Control.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)     The “Company” shall mean Talon Therapeutics, Inc., a Delaware
corporation, or following a Change of Control, the surviving entity resulting
from such transaction.
 
(f)     “Eligible Employee” shall mean an individual who, at the effective time
of the Change of Control, is a full-time regular employee of the Company serving
at or above the level of Vice President, or as otherwise designated in writing
by the Administrator as an Eligible Employee. Notwithstanding the foregoing, no
individual who is a party to any Individual Agreement shall be an Eligible
Employee unless such individual consents to the provisions of this Plan
superseding his or her Individual Agreement.  If the employee’s employment with
the Company terminates for any reason prior to the effective time of the Change
of Control, the employee shall not be entitled to receive any payments under
this Plan.
 
(g)     “Equity Financing” shall mean any sale or issuance by the Company of its
Common Stock or securities convertible into or exchangeable for Common Stock (or
securities convertible into or exercisable for such securities) for cash
completed during the period commencing January 1, 2012, and ending on the
effective date of a Change of Control; provided, however, that none of the
following sales or issuances shall constitute an Equity Financing: (i) any sale
or issuance pursuant to any stock purchase plan, stock ownership plan, stock
incentive plan, stock option plan or similar plan where stock is being issued or
offered to a trust, other entity or otherwise, to or for the benefit of any
employee, officer, consultant, director, customer, lender or vendor of the
Company, or (ii) any issuance made as a consideration for the consummation of,
and not primarily for the purpose of a financing, a merger or acquisition, a
partnership or joint venture or strategic alliance or investment by the Company
or a similar non-capital raising transaction. Without limiting the foregoing,
Equity Financing shall include all issuances of the Company’s Series A-2 or
Series A-3 Convertible Preferred Stock made pursuant to that certain Investment
Agreement dated January 9, 2012, among the Company and the Purchasers identified
therein.
 
(h)     “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended.
 
 
 

--------------------------------------------------------------------------------

 
 
(i)     The “Internal Revenue Code” or “Code” is the Internal Revenue Code of
1986, as amended from time to time.
 
(j)     A person, entity or group shall be deemed to “Own,” to have “Owned,” to
be the “Owner” of, or to have acquired “Ownership” of securities if such person,
entity or group directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares voting power, which
includes the power to vote or to direct the voting, with respect to such
securities.
 
(k)     “Plan Payments” shall mean seven and one-half percent (7.5%) of Change
of Control Proceeds exceeding the sum of (i) $40 million and (ii) the gross cash
proceeds received by the Company from any Equity Financing(s).
 
(l)     “Pro Rata Share” shall mean the percentage of Change of Control Proceeds
for each Eligible Employee, as set forth in, or determined in accordance with,
Exhibit A.
 
(m)    A “Subsidiary” shall mean, with respect to the Company, (A) any
corporation of which more than fifty percent (50%) of the outstanding capital
stock having ordinary voting power to elect a majority of the board of directors
of such corporation (irrespective of whether, at the time, stock of any other
class or classes of such corporation shall have or might have voting power by
reason of the happening of any contingency) is at the time, directly or
indirectly, Owned by the Company, and (B) any partnership in which the Company
has a direct or indirect interest (whether in the form of voting or
participation in profits or capital contribution) of more than fifty percent
(50%).
 
SECTION 3.
ELIGIBILITY FOR BENEFITS
 
(a)     General Rules.  Subject to the limitations set forth in Sections 5 and
6, in the event of a Change of Control, the Company shall provide the payment
described in Section 4 to each Eligible Employee.
 
(b)     Termination of Payments.  An Eligible Employee’s right to receive
payments under this Plan shall terminate immediately if, at any time prior to or
during the period within which the Eligible Employee is receiving payments
hereunder, the Eligible Employee, without the prior written approval of the
Administrator:
 
(i)     willfully breaches a material provision of (A) any agreement between the
Eligible Employee and the Company, including, without limitation, an employment
agreement or an agreement relating to protection of the Company’s proprietary or
confidential information, or which requires the Eligible Employee to assign
inventions or other intellectual property to the Company, or (B) a Company
policy in effect from time to time;
 
(ii)     encourages or solicits any of the Company’s then current employees to
leave the Company’s employ for any reason or interferes in any other manner with
employment relationships at the time existing between the Company and its then
current employees; or
 
 
 

--------------------------------------------------------------------------------

 
 
(iii)     induces any of the Company’s then current clients, customers,
suppliers, vendors, distributors, licensors, licensees or other third party to
terminate their existing business relationship with the Company or interferes in
any other manner with any existing business relationship between the Company and
any then current client, customer, supplier, vendor, distributor, licensor,
licensee or other third party.
 
SECTION 4.
AMOUNT OF, TIMING AND MANNER OF PAYMENTS
 
(a)     Payments.  Subject to the provisions of this Section 4, upon the
occurrence of a Change of Control, each Eligible Employee shall be entitled to
receive his or her Pro Rata Share of the Plan Payments.  Payment shall be made
or commence on the next regularly scheduled payday coinciding with or
immediately following the 30th day after the effective time of the Change of
Control if the Eligible Employee has executed and delivered to the Company the
Release required by Section 5(a) and all applicable statutory rescission periods
during which the Eligible Employee is entitled to revoke such release have
expired on or before that 30th day.
 
(b)     Payment Reductions. Notwithstanding the foregoing, the payment to which
an Eligible Employee is eligible to receive hereunder shall be reduced on a
dollar-for-dollar basis (but to not less than zero) by the amount of cash,
securities or other property received by such Eligible Employee in connection
with the Change of Control in respect of outstanding stock options or other
equity incentives then held by such Eligible Employee.
 
(c)     Manner and Medium of Payment.  Except as otherwise provided in Section
4(a), payments shall be made at the same time and in the same medium and manner
as payments of Change of Control Proceeds received by the Company’s
stockholders; provided, however, that all payments shall be completed by the
fifth anniversary of the effective time of the Change of Control.  By way of
example, and without limitation, (i) to the extent the Change of Control
Proceeds payable to the Company’s stockholders in connection with the Change of
Control consist of mixed consideration of cash and securities or other property,
then the payments under Section 4(a) shall consist of cash and identical
securities in the same proportion as payable to the Company’s stockholders, and
(ii) to the extent a portion of the Change of Control Proceeds payable to the
Company’s stockholders is subject to future contingencies or earn-outs, then an
identical portion of the payments pursuant to Section 4(a) shall be subject to
the same contingencies.
 
SECTION 5.
LIMITATIONS ON PAYMENTS
 
(a)     Release. In order to be eligible to receive payments under Section 4, an
Eligible Employee shall not be eligible to receive any payments under this Plan
unless he or she first executes and delivers to the Company a general release of
claims  in a form supplied by and reasonably satisfactory to the Company (a
“Release”) and the statutory rescission periods during which the Participant is
entitled to revoke such release have expired without revocation.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)     Parachute Payments. Except as otherwise provided in an agreement between
an Eligible Employee and the Company, if any payment or benefit the Eligible
Employee would receive in connection with a Change of Control from the Company
or otherwise (“Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
such Payment shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax, or (y) the largest portion, up to
and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in the Eligible Employee’s receipt of the greatest economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payment equals the Reduced Amount, reduction
shall occur in a manner necessary to provide the Eligible Employee with the
greatest economic benefit. If more than one manner of reduction of payments or
benefits necessary to arrive at the Reduced Amount yields the greatest economic
benefit, the payments and benefits shall be reduced pro rata.
 
(c)     Non-Duplication of Payments. Except as otherwise specifically provided
for herein, no Eligible Employee is eligible to receive payments under this Plan
more than one time. This Plan is designed to provide certain change of control
payments to Eligible Employees pursuant to the terms and conditions set forth in
this Plan. The payments pursuant to this Plan are in addition to, and not in
lieu of, any unpaid salary, bonuses or benefits to which an Eligible Employee
may be entitled for the period of such Eligible Employee’s employment with the
Company.
 
SECTION 6.
TAX COMPLIANCE AND RIGHT OF OFFSET
 
(a)     Code Section 409A. If the Company (or, if applicable, the successor
entity thereto) determines that any of the Plan Payments constitute “deferred
compensation” under Code Section 409A (Section 409A, together, with any state
law of similar effect, “Section 409A”) and an Eligible Employee is, at the time
of a “separation from service” (as defined under Section 409A), a “specified
employee” of the Company (or any successor entity thereto), as such term is
defined in Section 409A(a)(2)(B)(i) (a “Specified Employee”), then, solely to
the extent necessary to avoid the imposition of the adverse personal tax
consequences under Section 409A, the timing of the Plan Payments shall be
delayed as follows: on the earlier to occur of (i) the date that is six months
and one day after the individual’s separation from service and (ii) the date of
the Eligible Employee’s death (such earlier date, the “Delayed Initial Payment
Date”), the Company (or the successor entity thereto, as applicable) shall
(A) pay to the Eligible Employee a lump sum amount equal to the sum of the Plan
Payments that the Eligible Employee would otherwise have received through the
Delayed Initial Payment Date if the commencement of the payment of the Plan
Payments had not been delayed pursuant to this Section 6(b) and (B) commence
paying the balance of the Plan Payments in accordance with Section 4. For the
avoidance of doubt, it is intended that (1) each installment of the Plan
Payments provided in Section 4 is a separate “payment” for purposes of
Section 409A, (2) all Plan Payments provided in Section 4 satisfy, to the
greatest extent possible, the “short-term deferral” exemption from the
application of Section 409A provided under of Treasury Regulation
1.409A-1(b)(4).
 
 
 

--------------------------------------------------------------------------------

 
 
(b)     Tax Withholding. All Plan Payments will be subject to applicable
withholding for federal, state and local income and employment taxes.
 
(c)     Indebtedness of Eligible Employees. If an Eligible Employee is indebted
to the Company on the date any Plan Payments are scheduled to be made or
commence, the Administrator reserves the right to offset any such Plan Payments
by the amount of such indebtedness.  To the extent applicable, such offset shall
comply with Code Section 409A and the Department of Treasury regulations and
other interpretive guidance issued thereunder.
 
SECTION 7.
RIGHT TO INTERPRET PLAN; AMENDMENT AND TERMINATION
 
(a)     Exclusive Discretion. The Administrator shall have the exclusive
discretion and authority to establish rules, forms, and procedures for the
administration of the Plan, and to construe and interpret the Plan and to decide
any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits paid under the Plan. The rules, interpretations, computations and other
actions of the Administrator shall be binding and conclusive on all persons.
 
(b)     Amendment or Termination. The Company reserves the right to amend or
terminate this Plan or the payments provided hereunder at any time prior to a
Change of Control; provided, however, that this Plan shall terminate on the
earlier of (i) December 31, 2012, which date may be extended by the Board for
additional one-year periods, or (ii) the effective date of a Change of Control,
provided that the obligation of the Company to make payments pursuant to a
Change of Control that occurred on or prior to such termination shall be
unaffected by such termination. Any action amending or terminating the Plan
(other than the automatic termination of the Plan pursuant to clause (i) above)
shall be in writing and executed by the Administrator or its authorized
designee.
 
SECTION 8.
NO IMPLIED EMPLOYMENT CONTRACT
 
The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company, or (ii) to interfere with the right
of the Company to discharge any employee or other person at any time, with or
without cause, which right is hereby reserved.
 
SECTION 9.
LEGAL CONSTRUCTION
 
As a plan providing bonus compensation to Eligible Employees, this Plan is
intended to be governed by and shall be construed in accordance with the laws of
the State of California and is not intended to be subject to ERISA, although the
provisions of Section 10 are intended to set forth procedures that are
substantially similar to those required for plans that are subject to ERISA.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 10.
CLAIMS, INQUIRIES AND APPEALS
 
(a)     Applications for Payments and Inquiries. Any application for payments,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
his or her authorized representative). The address of the Administrator is set
forth in Section 12(c).
 
(b)     Denial of Claims. In the event that any application for benefits is
denied in whole or in part, the Plan Administrator must provide the applicant
with written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial. The notice of denial will be set forth
in a manner designed to be understood by the applicant and will include the
following:
 
(i)     the specific reason or reasons for the denial;
 
(ii)         references to the specific Plan provisions upon which the denial is
based;
 
(iii)       a description of any additional information or material that the
Plan Administrator needs to complete the review and an explanation of why such
information or material is necessary; and
 
(iv)        an explanation of the Plan’s review procedures and the time limits
applicable to such procedures.
 
This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application. If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period. This notice of extension will describe the
special circumstances necessitating the additional time and the date by which
the Plan Administrator is to render its decision on the application.
 
(c)     Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied. A request
for a review shall be in writing and shall be addressed to:
 
Talon Therapeutics, Inc.
Attn: Chief Financial Officer
2207 Bridgepointe Parkway, Suite 250
San Mateo, CA 94404


A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim. The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim. The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)     Decision on Review. The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period. This notice of extension will describe
the special circumstances necessitating the additional time and the date by
which the Plan Administrator is to render its decision on the review. The Plan
Administrator will give prompt, written or electronic notice of its decision to
the applicant. In the event that the Plan Administrator confirms the denial of
the application for benefits in whole or in part, the notice will set forth, in
a manner calculated to be understood by the applicant, the following:
 
(i)     the specific reason or reasons for the denial;
 
(ii)         references to the specific Plan provisions upon which the denial is
based; and
 
(iii)       a statement that the applicant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant to his or her claim.
 
(e)     Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan, as necessary and appropriate in carrying
out its responsibilities in reviewing benefit claims. The Plan Administrator may
require an applicant who wishes to submit additional information in connection
with an appeal from the denial of benefits to do so at the applicant’s own
expense.
 
(f)     Exhaustion of Remedies. No legal action for benefits under the Plan may
be brought until the applicant (i) has submitted a written application for
benefits in accordance with the procedures described by Section 10(a) above,
(ii) has been notified by the Plan Administrator that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 10(c) above, and (iv) has been
notified that the Plan Administrator has denied the appeal. Notwithstanding the
foregoing, if the Plan Administrator does not respond to an applicant’s claim or
appeal within the relevant time limits specified in this Section 10, the
applicant may bring legal action for benefits under the Plan.
 
SECTION 11.
BASIS OF PAYMENTS TO AND FROM PLAN
 
The Plan shall be unfunded, and all benefits hereunder shall be paid only from
the general assets of the Company.  With respect to any payments not yet made to
an Eligible Employee, nothing contained in this Plan shall give such Eligible
Employee any rights that are greater than those of a general unsecured creditor
of the Company or any successor entity.  None of the officers, members of the
Board, agents of the Company, stockholders, affiliates or the Administrator
guarantee in any manner the payment of benefits hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 12.
OTHER PLAN INFORMATION
 
(a)     Employer Identification Numbers. The Employer Identification Number
assigned to the Company by the Internal Revenue Service is 32-0064979.
 
(b)     Agent for the Service of Legal Process. The agent for the service of
legal process with respect to the Plan is:
 
Talon Therapeutics, Inc.
Attn: Chief Financial Officer
2207 Bridgepointe Parkway, Suite 250
San Mateo, CA 944040


(c)     Plan Administrator. The “Plan Administrator” of the Plan is:
 
Talon Therapeutics, Inc.
c/o Chief Financial Officer
2207 Bridgepointe Parkway, Suite 250
San Mateo, CA 94404
 
SECTION 13.
OTHER PROVISIONS
 
(a)     Notices. Any notice, demand or request required or permitted to be given
by either the Company or an Eligible Employee pursuant to the terms of this Plan
shall be in writing and shall be deemed given when delivered personally or
deposited in the U.S. mail, First Class with postage prepaid, and addressed to
the parties, in the case of the Company, at the address set forth in
Section 12(b) and, in the case of an Eligible Employee, at the address as set
forth in the Company’s employment file maintained for the Eligible Employee as
previously furnished by the Eligible Employee or such other address as a party
may request by notifying the other in writing.
 
(b)      Transfer and Assignment. The rights and obligations of an Eligible
Employee under this Plan may not be transferred or assigned without the prior
written consent of the Company. This Plan shall be binding upon any surviving
entity resulting from a Change of Control and upon any other person who is a
successor by merger, acquisition, consolidation or otherwise to the business
formerly carried on by the Company without regard to whether or not such person
or entity actively assumes the obligations hereunder.
 
(c)     Waiver. Any Party’s failure to enforce any provision or provisions of
this Plan shall not in any way be construed as a waiver of any such provision or
provisions, nor prevent any Party from thereafter enforcing each and every other
provision of this Plan. The rights granted the Parties herein are cumulative and
shall not constitute a waiver of any Party’s right to assert all other legal
remedies available to it under the circumstances.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)     Severability. Should any provision of this Plan be declared or
determined to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired.
 
(e)     Section Headings. Section headings in this Plan are included for
convenience of reference only and shall not be considered part of this Plan for
any other purpose.
 
To record the adoption of the Plan as set forth herein, Talon Therapeutics, Inc.
has caused its duly authorized officer to execute the same as of the Effective
Date.
 

  TALON THERAPEUTICS, INC.          
 
By:
/s/ Steven R. Deitcher, M.D.       Steven R. Deitcher, M.D.       President and
Chief Executive Officer  



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


PRO RATA SHARES


Eligible Employee
 
Pro Rata Share
Steven R. Deitcher (Chief Executive Officer at Effective Date) (1)
 
53.33%
Craig W. Carlson (Chief Financial Officer at Effective Date) (2)
 
13.33%
Remaining Eligible Employees (3)
 
Aggregate of 33.33% of the Plan Payments

 

--------------------------------------------------------------------------------

 
(1)
To the extent Dr. Deitcher is not serving as the Company’s CEO as of the
effective time of a Change of Control, then his Pro Rata Share may be allocated
to such other Eligible Employees, including any successor CEO, in the discretion
of the Administrator.

 
 
(2)
To the extent Mr. Carlson is not serving as the Company’s CFO as of the
effective time of a Change of Control, then his Pro Rata Share may be allocated
to such other Eligible Employees, including any successor CFO, in the discretion
of the Administrator.

 
 
(3)
To be allocated as determined by the Administrator but considering the
recommendation of the CEO of the Company.

 